Opinion by
Judge Pryor :
The appellee has asked the chancellor to sell the house and lot, for the reason that to allot her dower by a division of the property would impair its value. The chancellor granted the prayer of the petition, but undertook to fix the value of the dower before the property was sold. This was error. She was entitled to her dower out of the proceeds of sale, and the amount the house and lot sold for must be regarded as its value for the purposes of the action.
• The judgment is reversed with directions to the court below to give the widow the value of her dower in money, estimating the value of the property at the price for which it was sold. In rendering the *768former opinion affirming the case, the attention of the court was not called to this question.

Russell & Helm, for Appellant.


J. C. Walker, M. Mundy, for appellee.